UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54477 Iron Sands Corp. (Exact Name of Registrant as Specified in its Charter) Delaware 45-2258702 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1999 Broadway, Suite 3700, Denver, Colorado 80202 (Address of principal executive offices, including zip code) (303) 800-9669 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ] The number of shares outstanding of the registrant’s common stock as of April 25, 2016 was 5,000,000. IRON SANDS CORP. TABLE OF CONTENTS PART I: FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Balance Sheets (unaudited) as of March 31, 2016 and December 31, 2015 2 Condensed Statements of Operations (unaudited ) for the threemonths ended March 31, 2016 and March 31, 2015 3 Condensed Statements of Cash Flows (unaudited) for the three months ended March 31, 2016 and March 31, 2015 4 Notes to Condensed Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 Item 5. Other Information 9 PART II: OTHER INFORMATION Item 1.
